United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                       July 29, 2004
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                           Charles R. Fulbruge III
                                                                                         Clerk
                                      No. 03-20889
                                 _____________________
HERRINGTON EQUIPMENT INC; ROBERT N HERRINGTON
                       Plaintiffs - Appellees
    v.
ORIX CREDIT ALLIANCE INC, now known as Orix Financial
Services Inc; ET AL
                       Defendants
ORIX CREDIT ALLIANCE INC, now known as Orix Financial
Services Inc
                       Defendant - Appellant
                      ---------------------
      Appeal from the United States District Court for the
               Southern District of Texas, Houston
                      ---------------------
Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*

       IT IS ORDERED that the joint motion of the parties to allow

the    appeal     to    stand     and    enter     an    order     reversing       the     Final

Judgment entered on June 27, 2003, and the Amended Final Judgment

entered on August 7, 2003 is GRANTED.

       IT IS FURTHER ORDERED that the joint motion of the parties

for the Court to render a take nothing judgment for Appellees

is GRANTED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.